Citation Nr: 9912194	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for atrophy of the right 
cerebral hemisphere with mild left hemiparesis, also claimed 
as amyotrophic lateral sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from October 1974 to 
October 1994.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim.  The veteran submitted a notice of 
disagreement with that rating decision in July 1995.  He was 
also provided with a statement of the case and submitted his 
substantive appeal in July 1995.



REMAND

Preliminary review of the evidentiary record reveals that the 
veteran underwent medical examination for his entrance into 
service in October 1974, and at that time he reported he was 
in good health.  He did give a history of having been struck 
by an automobile 13 years earlier, when he was age 5, and 
having sustained a fracture of the right leg.  The prior 
accident was not considered disqualifying by the examiner.  
All entrance examination findings were normal.

Further review of the service medical records indicates that 
the veteran underwent a series of reenlistment examinations, 
in September 1978, October 1988, and June 1990, all of which 
indicated essentially normal findings.  On October 1988, the 
veteran's history indicated he had experienced a head injury, 
as well as a broken left arm at age 5.  Again, these were not 
considered disqualifying.

The service clinical records indicate that, in February 1975, 
the veteran tripped and fell while running down steps, 
resulting in a laceration to the top of his head and in his 
being knocked unconscious.  Sutures were required to close 
the wound.  In April 1976, the veteran was treated for 
complaints of chronic headaches followed by nasal pain.  The 
assessment was of a questionable nasal infection.  In 
November 1979, the veteran had an accident when he fell off a 
motorbike, and he was treated for a fracture of the left 
clavicle.  In August 1986, the veteran again experienced a 
laceration of the head, when he was struck by a clipboard, 
and sutures were required.  In June 1990, the veteran was 
diagnosed with chronic sinusitis.

The service clinical records further reveal that, in August 
1992, the veteran first complained of experiencing 
discomfort, weakness, and easy fatigue in the left leg.  He 
was referred for neurological evaluation in September 1992.  
Findings indicated the left leg had diminished strength and 
reflexes, and there was a reduction of the thigh and calf 
circumference.  The veteran stated he felt that the left leg 
would get easily tired and he would experience foot drop when 
tired.  About two months previously, the veteran's wife had 
noted the left leg seemed smaller, and friends had commented 
on his limping.  X-ray study was normal.  The diagnostic 
assessment was of an unexplained dystrophy of the left leg.  
Later in September 1992, the veteran's history of closed head 
trauma was noted.  A computerized tomography of the head was 
performed, which indicated normal cranial findings.

A medical board report was prepared in October 1992.  This 
report commented that the veteran's history indicated he had 
been in a coma for two to three weeks at the age of 5, 
following an automobile accident.  The medical board stated 
that, although the September 1992 computerized tomography 
findings had been normal, further neurological evaluation 
indicated subtle changes in the right hemisphere consistent 
with an old cerebrovascular accident.  It was opined that the 
veteran suffered from atrophy and weakness of the left upper 
and lower extremities secondary to a traumatic brain injury 
as a child.  The medical board agreed with that diagnosis, 
and recommended that the veteran be placed on limited 
physical duty but be permitted to continue his service to 
complete 20 years and retire.  Subsequent clinical records 
throughout 1993 and 1994 indicated that there was no change 
in the veteran's condition, and the assessment of left-sided 
hemiparesis secondary to childhood head injury was continued.

The veteran's current claim was received in December 1994.  
Subsequently received were VA outpatient treatment records 
spanning from May 1995 through September 1996.  Amongst these 
records were reports of intermittent complaints of continued 
left-sided weakness.  In April 1996, the assessment was of an 
unknown motor neuron disease.  In May 1996, there was an 
assessment of amyotrophic lateral sclerosis (ALS), although 
it was stated the veteran was clearly an atypical variant of 
that disorder.

The veteran underwent a VA examination in July 1997, which 
reported that his left-sided muscle weakness and atrophy were 
most likely due to the traumatic brain injury as a child, and 
that his symptoms had started about 1990/91 and his current 
examination was about the same as since the symptoms had 
started.  It was stated that this did not support a diagnosis 
of amyotrophic lateral sclerosis, but if it was ALS, it was a 
very unusual presentation.  The examining physician noted 
that the veteran had a neuromuscular clinic appointment the 
next month at the VA Medical Center in Richmond, and stated, 
"It will be interesting to know, what they say.  To me, it 
does not [appear] like ALS."

Upon review of the evidentiary record, the Board notes that, 
at this point, it remains unclear as to whether the veteran 
has a diagnosis of amyotrophic lateral sclerosis.  The 
veteran contends that he has been diagnosed with ALS, and a 
VA outpatient treatment record, dated in May 1996, would 
seemingly support this assertion.  However, the most recent 
VA examination, in July 1997, indicated that the diagnosis of 
ALS is unlikely, although it was not conclusively ruled out, 
and the examination made specific reference to a future 
neuromuscular evaluation which might further clarify the 
question.  The Board finds that the RO has made a medical 
determination that the veteran does not have a diagnosis of 
ALS.  The Board, however, finds that such a determination is 
a medical question, which should be evaluated by competent 
medical authority.  In this regard, the Board notes that we 
may consider only independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

Therefore, without deciding, at this time, whether the 
veteran does in fact have a diagnosis of ALS, the Board is of 
the opinion that development of further medical evidence is 
needed under the particular facts of this case in order to 
determine the nature of the veteran's current disability, as 
well as whether there is any nexus to his military service.  
Accordingly, the Board finds that it is appropriate that this 
case be remanded in order to obtain any further pertinent 
treatment records and in order to ascertain whether the 
veteran has a clear diagnosis of ALS.

The Board further notes that recent medical evidence has 
pointed to the veteran's head injury as a child as being the 
cause of his current disorder.  However, no effort has been 
made by the RO to obtain the veteran's private medical 
records for his treatment for this childhood head injury.  
The Board acknowledges that these records may now be 
unavailable, as a significant number of years have passed 
since the veteran was originally injured as a child.  
Nonetheless, the RO should request that the veteran identify 
all sources of treatment for his original childhood head 
injury, and an attempt to obtain the treatment records from 
all the identified sources should be made, so that a more 
accurate assessment of the nature and extent of the original 
head injury may be made.

The Board next notes that the law provides that a veteran 
shall be presumed to have been in sound condition at the time 
of acceptance for service, except for defects noted at that 
time or where clear and unmistakable evidence demonstrates 
that the disability or disease existed prior to service and 
was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  A preexisting disability or 
disease will be considered to have been aggravated by active 
service when there is an increase in disability during 
service, unless there is clear and unmistakable evidence 
(obvious and manifest) that the increase in disability is due 
to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Although recent medical evidence has pointed to the veteran's 
original childhood injury as the cause of his current 
disorder, there has been no professional medical opinion 
regarding whether the veteran's disorder was aggravated by 
service.  The Board finds that such an opinion should be 
sought from a medical professional.  The Board finds that 
this is particularly true, given that the veteran served 
close to 18 years in service prior to the appearance of his 
current symptoms, and given that, during his service, he 
experienced at least two head injuries that required sutures, 
as well as a motorbike accident resulting in a fractured 
clavicle.  Thus, it is also important that an examination be 
conducted to address the etiological relationship of the 
veteran's current disorder (however it may be definitively 
diagnosed) to his service.  More specifically, development is 
necessary with respect to the question as to whether the 
veteran's current disorder pre-existed entrance into military 
service and, if so, whether it underwent an increase in 
severity therein; and whether any such increase was beyond 
the natural progress of the disease.

Without an adequate factual record, the Board is unable to 
satisfy the statutory requirement that it articulate adequate 
reasons and bases for its decisions. See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  Where the record before the 
Board is inadequate, a remand is required.  Green v. 
Derwinski, 1 Vet.App. 171 (1991).  See also 38 C.F.R. §§ 4.2, 
19.9 (1998).

Therefore, the case is REMANDED to the RO for the following 
development:


1.  The veteran should be asked to identify any 
sources of medical treatment he received as a 
result of a childhood head injury at age 5.  The 
RO should request the veteran to furnish signed 
authorizations for release to VA of private 
medical records in connection with each source 
identified.  The RO should attempt to obtain any 
such private treatment identified which may exist, 
and incorporate them into the claims folder.

2.  The veteran should also be asked to identify 
any sources of recent pertinent medical treatment 
for his claimed disorder.  The RO should request 
the veteran to furnish signed authorizations for 
release to VA of private medical records in 
connection with each non-VA source identified.  
The RO should attempt to obtain any such private 
treatment records and any additional VA medical 
records, not already on file, which may exist, and 
incorporate them into the claims folder.


3.  The RO should then schedule the veteran for a 
VA examination by an appropriate specialist, in 
order to ascertain the nature of any current 
neurological disorder, to include whether he has a 
current diagnosis of amyotrophic lateral 
sclerosis.  All indicated tests and studies should 
be performed in order to obtain a definitive 
diagnostic picture.  If any current disorder is 
diagnosed, the examining physician is requested to 
provide a written medical opinion, based upon a 
review of the material contained in the claims 
file as well as the current examination of the 
veteran, regarding the etiology of all the noted 
symptoms and clinical findings, and whether they 
are, as likely as not, etiologically related to 
the veteran's service.  More specifically, the 
examiner should provide an opinion as to whether 
it is at least as likely as not that:

a)  the disorder pre-existed entrance into 
military service;

b)  if so, did it undergo an increase in 
severity during service;

c)  if so, was any such increase beyond the 
natural progress of
     the disease?

It is critical that the entire claims folder, to 
include a copy of this Remand, along with any 
additional evidence obtained pursuant to the 
request above, be provided to the examiner for 
review.  The examination report should reflect 
review of pertinent material in the claims folder 
and include the complete rationale for all 
opinions expressed.

4.  With regard to all the instructions set forth 
above, the RO should inform the veteran of his 
obligation to cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examination.  The RO 
should also inform the veteran that his failure to 
cooperate may result in adverse action pursuant to 
38 C.F.R. § 3.158 and § 3.655.


5.  The RO should then review the claims file to 
ensure that all development requested above has 
been completed.  Any additional development 
required should be undertaken.  Afterwards, the RO 
should again review the entire record.  In this 
regard, the RO should adjudicate the question of 
whether the evidence establishes that the 
veteran's current disorder clearly and 
unmistakably pre-existed service, so as to rebut 
the presumption of soundness at entry, and if so, 
whether there is evidence of aggravation in 
service beyond natural progress pursuant to 
38 C.F.R. §§ 3.304(b), 3.306.  If the 
determination remains unfavorable to the veteran, 
the RO should furnish him and his representative 
with a supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.


Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


